Title: To George Washington from Brigadier General William Maxwell, 31 March 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 31st March 1779
I had the Pleasure to Receive Your Excellency favour of the 28th Inst. on the 29th. The French Commissary of Prisoners has sent me notice that he will not require the Provisions to be sent to New York. I have observed Coll Shrieves complaint and am well satisfyed that it is verry ill-founded. We have all along guarded New Ark by detachment, till some time in this winter when the wood for fuel & Quarters were both scarce, he was sent ther as much for convenience as any thing else. On my ordering his two Companys to Spank Town, he complained havily and all the Officers except those of his own Regt, thought verry unjustly; so well convinced were they of the propriety of my order, that any of the other Regts was verry willing to take his place. I had sent him orders last week to prepare to be relieved this day, but he and Coll Dehart came to me and beg’d that they might continue as they were which I granted for the present, but unless Your Excellency could spare a small detachmt to guard Spank Town, I must take more from here. The duty is verry hard and what is still worse some of our Villains of Soldiers is Deserting to the Enemy every opertunity. I am well convinced of the good effects of keeping Corps together, but it is seldom it can be effected on lines. Our duty has realy been hard here, and could Your Excellency spare as many Troops as would guard Spank Town we could then be much more compact. While the Brigade lay at West field it give the Enemy much uneasiness.
This accompanys two of the latest papers from New York. I likewis had a Sea Man that came out on monday Morning; he came in one of the Transports from England 25 in all, they were under convoy of the Romulus a 44 Gun Ship, there was like wise the Tortise, an old East India Man, & the Grampus who formerly went by another name & carried 74 Guns but now they carry some odds of 30 each, and is converted to Store ships. They got into the Hook last Sunday though they have been off the Capes several days. they had 13 weeks passage, and was verry ill maned, there was only three of the Transports better maned than his Vessel which was 250 tuns and no more than 5 hands before the Mast. there was no such thing as geting more, and many vessels lying idle for want of hands.
There came in the Fleet about 200 Highlanders which I take to be the same I mentioned before thought to come from Hallifax. He saw Admiral Gambier with two other vessels lying at Ancor, on the outside of the hook, when he came in last saturday. He likewise saw Vessels coming down the Sound, and Troops landing on Long Island, which is supposed to be those that went to the Eastward He seems to be an honest Intiligent fellow a native of New Jersey, was taken by them at Sea & has been compelled in their service for three years. He says there is no expetation of any British Troops coming to America this ensuing Summer; they have sent all they can spare to the West Indies.
I have this morning Received the Officer with the light Horse which I hope will contribute much to our security. I am Your Exellencys most Obedient Humble Servant
Wm Maxwell